                           UNITED STATES DISTRICT COTOT

                           MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA CRIMINAL ACTION
 VERSUS
 HUGO GOMEZ NO.: 19-00 03 8-BAJ-EWD




                                     RULING AND ORDER

        Before the Court are Defendants Motions to Suppress (Doc. 29 and 45),

seeking to suppress evidence obtained as the result of an alleged illegal stop and

search. Defendant asks the Court to rule that the stop and search were


impermissible, that the dog search was not conducted by a properly trained canine,


and that the canine handler acted improperly.

I. BACKGROUND

        On February 6, 2019, around 9:16 p.m., Iberville Parish Sheriffs Office

("IPSO") Criminal Patrol Agent Tyson Mire ("Agent Mire") observed a grey Kia with

a Texas license plate driving on the left side of the highway on Interstate 10 near the

138-mile marker in Iberville Parish. Agent Mire testified that the vehicle was driving

too slowly in the passing lane, requiring other vehicles to pass it on the right side.

Agent Mire conducted a traffic stop on the Kia for the violation of La. R.S. 32:71.1

After checking licenses and vehicle registration, Agent IVtire identified Defendant as




1 La. R.S. 32:71(B)(c) provides, "Upon all multilane highways, no vehicle traveling in the left-hand lane
shall be driven at a slower speed than any vehicle traveling to its right on the same roadway."
the driver, and Defendant s girlfriend, Estrella Cantu Juarez, as the passenger. The


vehicle in which Defendant was traveling was a rental car.


       When asked why he rented the car, Defendant responded that his personal car

burned too much gas. When Agent Mire asked about their travel plans, Defendant


told him that they were traveling to Destin, Florida to visit Defendant's friend.

Defendant stated that he did not know how long he would be staying in Destin or the

name of the hotel in which he was staying. Defendant claimed that he did not have a

motel reservation. Upon further questioning, Defendant admitted to Agent Mire that

he had prior drug arrests, and that he was on parole in Texas following a conviction


for theft (Doc. Id. at p. 2).


       Agent Mire asked to search the vehicle, but Defendant declined to give consent.

Agent Mire then deployed his certified narcotic detector dog, Exon, to conduct a free-

air sniff around the exterior of the vehicle. Exon alerted to the presence of a narcotics


odor. Agent Mire then advised both Defendant and his girlfriend of their Miranda

rights. He testified that Defendant then stated, anything you find in the car is mine."

IPSO deputies later arrived on the scene and conducted a search of the vehicle. A

black leather bag was found on the driver's side fioorboard. The bag contained

approximately 4902 grams of methamphetamine and a loaded .357 Caliber H&K

pistol. After the search. Defendant was again advised of his Miranda rights. Upon

being confronted with the evidence from the search, Defendant claimed ownership of

the bag and all contents within the bag. The stop, search, and arrest spanned


approximately one hour.
       Defendant was indicted for one count of possession with the intention to

distribute 50 grams or more ofmethamphetamine in violation of 21 U.S.C

  841(a)(l), one count of possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(l), and one count of possession of a firearm in furtherance of a drug-


trafficking crime in violation of 18 U.S.C. § 924(c)(l)(a).

       On July 8, 2019, Defendant filed a IVEotion to Suppress, seeking to exclude

evidence obtained as a result of the alleged illegal stop and search. Later, Defendant

filed a second Motion to Suppress, re-alleging the same grounds in the first motion,


but also asserting that the canine search was flawed. Defendant asserts that the


training and prior certifications of the dog were insufficient to ensure an accurate


response, and that the canine handler acted inappropriately.


II. DISCUSSION

      A. Vehicle Stop

      Warrantless searches are per se unreasonable under the Fourth Amendment


unless the Government proves that the search meets one of the established


exceptions. Coolidge v. New Hampshire, 403 U.S. 443 (1971). The Government bears


the burden of proving that a search is valid when no warrant has been issued. See


Welsh v. Wisconsin. 466 U.S. 740, 749-50 (1984).

      Defendant argues that the traffic stop was unlawful because there was no


probable cause to believe that a traffic violation had occurred. The Government


argues that the traffic stop of Defendant was objectively reasonable and based on

probable cause to believe Defendant had committed a traffic violation.
       The stop of a vehicle and detention of its occupant constitutes a "seizure" under


the Fourth Amendment to the United States Constitution. United States v. Brigkam,

382 F.3d 500,506 (5th Cir. 2004). The legality of a traffic stop is examined under a

test established in Terry v. Ohio, 392 U.S. 1 (1968). Under Terry, courts analyze traffic

stops pursuant to a two-prong inquiry: 1) whether the officer's action was justified at

its inception, and 2) whether the officer s actions were reasonably related in scope to

the circumstances which justified the interference in the first place. For a traffic stop

to be justified, an officer only needs reasonable suspicion that some sort of illegal

activity has occurred or is about to occur. United States v. Lopez-Moreno, 420, 430


(5th Cir. 2005). A traffic violation may provide the basis for a reasonable stop of a

motorist. See Whren v. United States, 517 U.S. 806 (1996).

      The Court finds that the stop was lawful under Terry. Agent Mire testified

that he stopped the vehicle because he saw it traveling in the passing lane, causing

other cars behind him to pass to the right. Thus, Defendant violated La. R.S. 32:17,


thereby satisfying the first element of Terry. When Agent Mire stopped Defendant,

he asked for his license, registration, and about Defendant's travel itinerary. The


Government asserts that Agent Mire s questions about Defendant s travel itinerary


were within the scope of his investigation for the traffic violation. In United States v.

Brigham, 382 F.3d 500, 507 (5th Cir. 2004), the officer asked numerous questions to

the driver and passenger about their travel plans for over eight minutes before

initiating a license and registration check. The United States Court of Appeals for

the Fifth Circuit has held that such questioning was fully within the scope of a lawful
traffic stop. The Fifth Circuit has also found that an officer may ask about the purpose

and itinerary of a driver's travel plans during the traffic stop. See United States v.


Gonsales, 328 F.3d 755,758-59 (5th Cir. 2003). "Such questions may efficiently

determine whether a traffic violation has taken place, and if so, whether a citation or

warning should be issued or an arrest made. United States v, Brigham, 382 F.3d at


508. Here, Agent Mire questioned Defendant about his destination, lodging plans,

and reason for Ills travel. Agent Mire engaged in this line of questioning because a


few days prior to this traffic stop, he encountered a decay vehicle maneuver in the


same area, during which a large amount of drugs were discovered.2 His suspicions


aroused to the possibility of another decay vehicle maneuver, Agent Mire's continued


questioning revealed- that Defendant did not have a motel reservation, although he

claimed he was staying in a motel, and that Defendant's girlfriend was unable to

corroborate the travel itinerary. Moreover, the Government admitted video evidence


from Agent Mire s dashboard camera that corroborated the discussion. Agent Mire's


actions of checking licenses and vehicle registration, and questioning the travel

itinerary of Defendant and his girlfriend are reasonably related in scope to the

investigation of a traffic violation. Thus, the Court finds that the second element of

Terry is satisfied.

        B. Reasonable Suspicion




2 Agent Cooper testified that he and Agent Mire were "decayed" a few days prior to the traffic stop.
Agent Cooper explained that a decay occurs when there are two or more vehicles traveling together,
and one vehicle will commit a traffic offense in. front of an officer to enable the other vehicle carrying
the load of drugs or currency to proceed undetected.
      Defendant argues that even if the traffic stop was lawful, the continuation of

the stop was not. The Defendant further argues that Agent Mire had no just cause to

detain him after clearing his driver's license and registration, and that there were no


specific and articulable facts on which to base reasonable suspicion. Defendant


asserts that the stop lasted 15 minutes longer than necessary. The Government


asserts that the extension of the traffic stop was based on reasonable suspicion. The


Government further asserts that Defendant's answers to Agent Mire's questions


provided the reasonable suspicion required to continue the stop. Defendant cites


Rodriguez v. United States, 575 U.S. 348 (2015) for support.

      A traffic stop becomes unlawful if it is prolonged beyond the time reasonably

required to complete the mission of issuing a ticket for the violation. United States v.

Rodriguez, 575 U.S. at 350. In Eodrigues, the defendant challenged his traffic stop

because the officer prolonged the stop by seven to eight minutes for a dog sniff.

Generally, a stop that is prolonged beyond the time reasonably required violates the

Fourth Amendment's ban on unreasonable seizures. See Id. at 350. An exception to


this is reasonable suspicion. The Supreme Court held tliat absent reasonable


suspicion, police may not extend an otherwise completed traffic stop in order to


conduct a dog sniff or take any other investigation action. Id. at 355. Officers must

base their reasonable suspicion on specific and articulable facts/ not merely

"inarticulate hunches" of wrongdoing. United States v. Ibarra-Sanches, 199 F.3d 753,


758 (5th Cir. 1999). To determine whether an officer has reasonable suspicion, the

Supreme Court requires courts to consider the totality of the circumstances to




                                           6
determine whether the officer has a particularized and objective basis for suspecting

that a crime was committed. United States v. Arvizu, 534 U.S. 266,273 (2002). Courts


may also consider the inferences made by officers from their own specialized training


and experience that may elude an untrained person. Id. at 273.


      Agent Mire testified that the stop took approximately thirty minutes before he

decided to extend the stop to conduct a drug detection dog sniff. When asked if this

was a normal duration for a stop, Agent Mire further testified that the Defendant's

travel itinerary seemed deceptive and inconsistent because the Defendant failed to

directly answer his questions. The Government asserts that reasonable suspicion


arose when Defendant could not tell Agent Mire how long he was staying in Destin

and because his answers to questions about his lodging vacillated between staying

with a friend and staying in a motel. The Government further asserts that when


Agent Mire questioned Juarez, Defendant's girlfriend, about the couple's travel plans,


she too was not certain of their duration of the visit to Destin, the name of Defendant's


alleged friend, and whether they were staying with the friend or in a motel. The

Government admitted video evidence of the discussion with the Defendant and

Juarez. Agent Mire testified that the circumstances of the stop, coupled with

Defendant s answers to questioning, led him to believe that Defendant may have been

a drug courier. Agent 3V[ire testified- that, based upon his specialized training and

experience, drug couriers are commonly instructed to drop off the drugs at a fixed


location, but are not provided with the names of any individuals who will receive the
drugs upon arrival. Agent IVtire became further suspicious when Defendant could not


tell him where his friend lived or whether he had previously visited the friend.

       Additionally, Agent Mark Cooper ("Agent Cooper"), who assisted Agent Mire

at the traffic stop, testified that a few nights prior to the incident, they encountered

a decoy vehicle maneuver in the same area. Doc. 71 at p. 8-10. Agent Cooper testified


that because of this situation, they were on alert for another potential decoy vehicle.


Thus, Agent Mire had reason to be alert to suspicious activity and did not act

arbitrarily when detaining Defendant.

       The Court finds that the duration of Defendant's traffic stop was not

unreasonable under the facts and circumstances, and that the Government has


established that Agent Mire had reasonable suspicion to extend the traffic stop. Agent

Mire's reasonable suspicion was based on specific and articulable facts, not merely a


"hunch" of criminal activity. Defendant's inconsistent answers, including the


uncertainty as to details of his travel plans, Juarez's inconsistent answers,


Defendant's previous arrests, and the use of a rental car are actions consistent with


the conduct of a drug courier, thereby providing reasonable suspicion to justify the

extension of the traffic stop.


       C. Drug Detection Dog Search

       Defendant argues that if the Court finds that the extension of the stop was

lawful and that the subsequent dog search was constitutionally permissible, the items

seized must be suppressed because the exterior dog search was flawed. Defendant


argues that Exon, Agent Mire s drug detection dog, failed to independently alert on
the presence of the drugs and that any purported indication was prompted

intentionally by Agent Mire. Defendant further argues that Exon's lack of training

and flawed certifications rendered him incapable of ensuring an accurate response to


the presence of drugs in the car. The Government contends that the dog sniff was


conducted utilizing a properly certified dog, and that the dog was not prompted to

alert to the presence of drugs in Defendants car.



       1. Drug Detection Dog's Reliability


      The Supreme Court has found that training and testing records can sufficiently

establisli the reliability of a drug detection dog. Florida v. Harris, 568 U.S. 237 (2013).

The Supreme Court held that evidence of a dog's satisfactory performance in a

certification or training program can provide sufficient reasons to trust his alert." Id.


at p. 246. If a bona fide organization has certified a dog after testing his reliability in

a controlled setting, a court can presume that the dog's alert provides probable cause


to conduct a search. Id. The same is true, even in the absence of formal certification,


if the dog has recently and successfully completed a training program that evaluated

his proficiency in locating drugs. Id.

      Each party provided expert witness testimony regarding Exon's training. The


Government provided Sergeant Wendell Nope ("Sgt. Nope"), who has served as the


training supervisor for the Utah State Police Academy for thirty years. To date, Qgt.

Nope has trained over 3,000 officer and dog teams and holds numerous certifications.


See Gov. Exhibit 6. Sgt. Nope has also written several articles on drug detection dogs


and has provided expert witness testimony in more than thirty cases. Sgt. Nope has


                                            9
been qualified as an expert in the field of K9 and drug detection dog handling,

training, certification, deployment, and auditing at numerous criminal trials. Doc. 75


at p. 4.


        Defendant provided Kyle Heyen ( Heyen ) as an expert. Heyen was a police

officer for the Laramie Police Department in Wyoming from 1979 through 1987.

Heyen was a trainer of law enforcement dogs and their handlers for over twenty-five


years before retiring in 2004. Heyen is now the founder and president of Detector

Dogs International Inc., through which he provides consultation and expert witness


testimony on various civil and criminal issues regarding law enforcement dogs. See


Def. Exhibit 12. Heyen has been qualified as an expert witness in both state and

federal cases despite liis testimony that he is no longer a member of any canine


association and has not attended a seminar or any formal training in nearly thirty


years. When asked by Defense counsel why he hasn t attended a training since 1990

and whether he thinks knowing how to train and evaluate a dog is a perishable skill

that is lost over time, Heyen testified I don t train them [dogs]. I evaluate what they

are doing. I do that on a regular basis throughout the course of a year. When asked


by Defense counsel whether it was true that he has not trained a dog in 18 years,

Heyen testified a dog is going to act as a dog does, a handler is going to act as a

handler acts. They've been doing that same type of action and behavior since long


before we trained them to do anything. 3




3 The Government has urged the Court to find that Heyen is not qualified to be an expert due to his
failure to participate in continuing education seminars in his field.



                                                   10
        Agent Mire testified that Iberville Parish requires certification for dog handler

teams. He further testified that he and Exon received an annual certification from


the National Narcotics Detector Dog Association ("NNDDA") in 2018 and 2019. See

Gov. Exhibits 1, 2-a, and 2-b. Agent Mire further testified that he and his partner

conducted monthly training for Exon. On cross-examination, Defendants counsel


pointed out that Agent Mire and Exon did not produce training records evidencing

narcotics training from January 2018 to July 2018. Agent Mire testified that the

training records submitted at the hearing pertained to narcotics training. Agent Mire

further testified that although narcotics training was not conducted during these

months, Exon did receive other types ofK9 training.


         On direct examination, Sgt. Nope testified that he reviewed the training

records of Agent Mire and Exon and found that both had performed training exercises

successfully. In his expert report, Sgt. Nope described Exon as having extensive


experience as a Narcotics Detector Dog because Exon has been well-trained and


reliable since 2014. Plaintiffs Exhibit 7, at p. 4-5. Sgt Nope also concluded that Exon

has demonstrated a 98% accuracy factor while handled by Agent Mire. Id. at p. 5.4


        Heyen testified that Agent Mire should have done more in. his maintenance

and training of Exon to show that Exon is well maintained. 5 Heyen testified that




4 In Gov. Exhibit 7 at p. 16, Sgt. Nope described his review of Agent Mire and Exon's training records.
Sgt. Nope reported- that the statistics from. the training records reveal that during the period in which
Agent Mire and Exon have worked together, Exon achieved 61 successful drug alerts and one false
drug alert. Sgt. Nope concluded that in controlled training- environments, Exon had achieved a
reliability factor of 98%.

5 Heyen failed to explain what he meant by the term. well maintained. Defendant did not offer any
clarification of the term in his post-hearing brief.

                                                       11
Exon did not exhibit any focused intensity in the search. Heyen also concluded that

Exon did not actually alert to the presence of drugs because Exon sat and stood up


several times during the encounter. Heyen further concluded that Exon never


pinpointed the source, and that he was cued by Agent Mire to alert to the presence of

drugs.


         The Court finds that the expert testimony provided by Sgt. Nope substantially

outweighs the testimony of Heyen. As discussed above, Heyen has retired from


training police dog teams, has not attended any seminars or other training sessions


in several years, and does not belong to any canine association. He has not published


any scholarly articles in recent years, and Heyen showed a strong reluctance towards


dedicating time towards these activities in the future as he expressed that it was not

necessary.


         However, Sgt. Nope still serves as a training supervisor for police dog teams,


regularly attends trainings and seminars, publishes articles, and maintains active


memberships in canine associations. Sgt. Nope has dedicated significant time to


staying abreast of changes in this field.

         The Court finds that Exon s training records have established his reliability to

a satisfactory degree. The training records reflect that Exon has maintained


proficiency in his performance since 2014. Although Exon did not receive narcotics

training from January 2018 to July 2018, this gap in training does not preclude a

finding of reliability because Exon's training records reflect successful narcotics


training every month from August 2018 through February 1, 2019; thus, Exon's skills



                                            12
were demonstratively sharp leading up to the traffic stop. 6 See Defendant s Exhibit

5. The Court also finds that Exon was qualified to make a drug alert because he

received annual certifications from the NNDDA, a bona fide certifying organization,

in both 2018 and 2019, and maintained his proficiency in monthly trainings in

between the NNDDA certification tests. Defendant has failed to rebut this

presumption of reliability. See Florida v. Harris, 568 U.S. at 247.

        2. Whether Exon was Cued to Alert to the Presence of Drugs

        Now that the Court has determined that Exon is was sufficiently qualified and

trained, the Court must now determine whether Exon was cued by Agent Mire to


alert to the presence of the narcotics.7 The Government contends that Exon was not


cued and showed no signs of being cued. Defendant argues that video evidence shows


that Exon was cued by Agent IVEire because Exon repeatedly looked back at Agent

Mire for confirmation that drugs were present in Defendant s car. Defendant further


argues that Sgt. Nope published an article in which he noted that a drug detection

dog looking back at his handler is an indication of cuing by the handler.

        Sgt Nope clarified that this statement was made in the context of an unfocused,

unmotivated dog. Sgt. Nope concluded that the video of the encounter revealed that

Exon's sniff of Defendant's vehicle was conducted intensely and without distraction.


In the video, Exon wagged his tail, which Sgt. Nope testified is a sign that he is



6 In Florida v. Harris, the Supreme Court found that the drug detection dog was reliable although his
certification was expired after a year because the sheriffs office continued to train the dog to keep his
skills sharp. Records confirmed that the dog performed at the highest level leading up to the sniff of
the defendant s vehicle.


7 According to Black's Law dictionary, a cue is a communication such as body language and tone that
communicates perceptual information in a social exchange.

                                                   13
interested and excited to engage in the search. Sgt. Nope further testified that Exon

appeared to take on his task willingly and without distraction, and that when Exon

looked back at Agent Mire, it was a natural trait ofExon when alerting on drugs. Sgt.

Nope further testified that because Exon was totally focused on the vehicle, any

cueing that would have happened would not have been detected by Exon due to his

fixation on the vehicle. Sgt. Nope further testified that he did not see any cueing

actions by Agent Mire in the video, and that Exon gave his final alert to the presence

of drugs by sitting next to Defendant s car, as he is trained to do.

      Further, Defendant has failed to identify or describe any specific action or

conduct by Agent Mire that could be construed as cueing Exon to alert to the presence


of drugs in Defendant's vehicle, either through testimony at the hearing or in the

post-hearmg briefs. In his report, Heyen opined that Agent Mire altered his search

pattern, consciously or unconsciously, numerous times during the sniff, resulting in


Exon sitting multiple times around Defendant s vehicle. Heyen does not conclude,


however, that this action was cueing. Rather, he asserts that these actions are the


result of a team that is not well trained or reliable. Heyen lists general examples of

cueing in his report, but never asserted that Agent Mire engaged in any of the actions

listed. See Defendant s Exhibit 13-a at p.11.

      The evidence shows that Exon exhibited behavior indicating that he was

acutely focused on the task of searching for the presence of drugs in the Defendants

rental car, and that the alert was not cued by Agent Mire. The video depicts Agent

Mire leading Exon on the passenger side of Defendant's vehicle, then around the car.




                                           14
Throughout the search, Exon exhibited signs of a motivated and focused drug

detection dog, such as wagging his tail, sniffing intently around the vehicle, and

making his final alert. Nothing in the video showed that Agent Mire made any signals

or movements that could be construed as cueing Exon to give his final alert. Thus,


the Court must conclude that Exon properly and independently alerted to the

presence of drugs in Defendant's vehicle.


      Accordingly,

      IT IS ORDERED that Defendant's Motions (Docs. 29, 45) are DENIED.


                                                        ^.
                         Baton Rouge, Louisiana, this lu ~ day of March, 2020.




                                       JUDGE BRIANS. JACKSON
                                       UNITED STATE^filSTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                            15
